UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF COLUMBIA
_________________________________________
                                          :
      In re:                              :
      Martha A. Akers,                    :
             Debtor,                      :
                                          :
                                          :
MARTHA A. AKERS,                          :
                                          :
             Appellant,                   :
                                          :
v.                                        :   Civil Action No. 12-1853 (JEB)
                                          :
BEAL BANK, et al.,                        :
                                          :
             Appellees.                   :
_________________________________________ :

                                  MEMORANDUM OPINION

        On January 7, 2013, this Court issued a Minute Order noting Appellant’s failure to pay

either the $298.00 fee for the filing of her Notice of Appeal in the Bankruptcy Court or the

$350.00 filing fee for this civil action. The Court, accordingly, ordered Appellant either to pay

those fees or to apply for leave to proceed without prepayment of fees. See Minute Order of Jan.

7, 2013. Instead, on January 22, 2013, Appellant filed a pleading entitled Motion to Stay

Pending Petition for Writ of Certiorari, which is, like many of her pleadings, largely

incomprehensible. She adverts to her “hardship” and an inability to “prepay the costs,” but also

veers into non sequiturs about “malicious prosecution,” the “personal bias or prejudice” of the

Bankruptcy Court, and a connection between a demand for a jury trial and a “litigation tactic.”

Id. at 1-2.

        Appellant is a prolific filer in this and other courts and knows full well what an

application to proceed without prepayment of fees (or in forma pauperis petition) is, as she has
filed the same in other cases, as recently as last month. See In re: Akers, No. 12-1137, ECF No.

6 (IFP Application). Perhaps because that one was denied by this Court, see ECF No. 7, she is

hesitant to file one here.

        In any event, as she has neither paid the fees nor articulated any basis for granting the

relief she requests, her motion will be denied and this appeal dismissed. An Order accompanies

this Memorandum Opinion.




DATE: January 25, 2013                        JAMES E. BOASBERG
                                              United States District Judge